31 So. 3d 919 (2010)
David McGLASHAN, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-992.
District Court of Appeal of Florida, Fifth District.
March 31, 2010.
Wayne Henderson, St. Augustine, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Rock McGuigan, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.

ON CONFESSION OF ERROR
Pursuant to the Respondent's confession of error, the order denying motion to set bond is reversed and this cause is remanded for the trial court to hold a bond hearing and determine whether the Petitioner's failure to appear was with knowledge and willful. See State v. Collie, 390 So. 2d 441 (Fla. 5th DCA 1980). The trial court shall accommodate defendant's counsel with hearing time prior to the upcoming holiday weekend.
PETITION GRANTED.
GRIFFIN, LAWSON and COHEN, JJ., concur.